Citation Nr: 0605892	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, to include on a secondary basis.

2.  Entitlement to an increased rating for residuals of a 
traumatic fracture of the 2nd and 3rd proximal phalanx of the 
left (major) hand, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  By 
rating action dated in August 2001, the RO denied the 
veteran's claim for service connection for a right arm 
disability, as secondary to the service-connected residuals 
of a fracture of the 2nd and 3rd phalanx of the left hand. 

In a rating decision dated in August 2002, the RO denied 
service connection for a right arm disability on a secondary 
basis and for a left thumb disability on a secondary basis.  
In addition, the RO denied the veteran's claim for an 
increased rating for the residuals of a traumatic fracture of 
the 2nd and 3rd phalanx of the left hand.

In his substantive appeal submitted in October 2003, the 
veteran requested a hearing before a Veterans Law Judge of 
the Board.  The following month, however, the veteran 
withdrew his request for a Board hearing.

In March 2004, the Board approved the veteran's request to 
advance his appeal on the docket for immediate appellate 
review.  Also, in a March 2004 decision, the Board denied 
service connection for a right arm disability, to include on 
a secondary basis; and remanded the issues set forth on the 
front page of this decision for further development.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's left thumb condition is not shown to be 
causally related to an injury or disease in service, or to 
his service-connected traumatic fracture of the 2nd and 3rd 
proximal phalanx of the left hand.  He was born with a 
supernumerary thumb on his left hand which was subsequently 
removed.  

3.  The veteran's residuals of a traumatic fracture of the 
2nd and 3rd proximal phalanx of the left (major) hand is 
manifested by minimal arthritis, pain, weakness and 
limitation of motion which does not equate to unfavorable 
ankylosis of those two fingers.


CONCLUSIONS OF LAW

1.  A left thumb disability was not incurred or aggravated 
during service, and is not proximately due to or the result 
of his service-connected traumatic fracture of the 2nd and 
3rd proximal phalanx of the left hand.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 4.9 (2005).

2.  The criteria for a rating in excess of 20 percent for 
veteran's fracture of the 2nd and 3rd proximal phalanx of the 
left (major) hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5223, (as in effect prior 
to August 26, 2002, and thereafter)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
Regarding the service connection claim, this was not 
accomplished as the RO sent the veteran a letters in 
September 2002 and April 2004 after the August 2002 initial 
rating decision.  Regarding the increased rating claim, this 
was accomplished as the RO sent the veteran notice in March 
2002 before the initial August 2002 denial.  The RO also sent 
the veteran a subsequent VCAA letter in April 2004.  

These letters essentially explained the type of evidence that 
needed to be submitted for him to prevail on the claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  He was also, in essence, told to submit all 
pertinent evidence he had in his possession.  VA has 
satisfied its duty to assist the veteran.  The veteran has 
provided information regarding where he was treated, and VA 
has obtained, or the veteran submitted, these pertinent 
records.  
So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

Finally, the veteran has been provided VA examinations to 
determine etiology of his left thumb condition as well as the 
severity of his service-connected traumatic fracture of the 
2nd and 3rd proximal phalanx of the left hand.   

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Factual Background

The veteran fractured the proximal phalanx of the 2nd and 3rd 
fingers (index, and middle or long) of his left hand in 
service in November 1966.  He is left handed, so that hand is 
his major hand.  On separation examination in June 1967, a 3-
inch scar of the left thumb was noted.  On reserve 
examination in February 1969, ankylosis of the distal joint 
of the left thumb was also noted.  Service connection for 
traumatic fracture of the second and third proximal phalanx 
was granted, effective December 1999, and a 20 percent rating 
was assigned.  

A VA X-ray report of the left hand conducted in July 1999 is 
of record.  Soft tissue swelling and multiple fragments at 
the base of the proximal phalanx of the thumb from the 
previous injury was noted.  

A VA examination was conducted in March 2000.  The veteran 
stated that he did not experience any problems with his 
fingers until 1991 when he experienced weakness and cramping 
of the left hand, which has become progressively worse.  Left 
handgrip strength was 4/5.  The veteran could fully flex his 
second and third digits of the left hand to oppose his thumb.  
The diagnosis was residuals of traumatic fracture of the 
second and third proximal phalanx.  The examiner stated that 
the examination was conducted during a period of quiescent 
symptoms, that the veteran's symptoms could be significantly 
altered during flare ups, and that quantification of such 
changes would require an examination during the flare up.  

A VA examination was conducted in June 2001.  The veteran 
stated that his left hand cramped.  Physical examination 
found no evidence of any deformity or atrophy of the upper 
extremities.  Left handgrip strength was 4/5.  There was no 
sensory deficit of the hands.  Motion of all fingers of the 
left hand was medial interphalangeal joint flexion of 80 
degrees, proximal interphalangeal joint flexion of 105, 
distal interphalangeal joint flexion of 60 degrees and 
extension of 0 degrees.  Phalen's an Tinel's signs were 
negative.  The diagnosis was status post fracture of the 
proximal phalanges of the left index, long and ring fingers 
with no residual impairment.  

A VA progress note with addendum dated in February 2002, is 
of record.  The physician noted that the veteran's left hand 
grip strength was 3-4/5.  A long scar over the left thumb was 
noted.  He stated that secondary to this injury, the veteran 
is having increasing difficulty using his left hand which 
requires a normally functioning opposable thumb, and that use 
of the thumb in an alternative manner causes the veteran 
significant distress. 

A VA examination was conducted in July 2002.  The veteran 
complained of severe pain and discomfort in his left hand.  
The veteran stated that he was born with an extra thumb on 
the left hand and it was surgically removed.  He also stated 
that he has developed a left thumb condition because his 
service-connected second and third finger condition caused 
him to overuse the left thumb.  A left hand X-ray was 
reported as normal.  The examiner stated that the veteran has 
a status post crush injury to the first and second proximal 
phalanges of the injury with decreased range of motion and 
grip strength.  The examiner also found a mass, etiology 
unknown, between the left thumb and index finger.  The 
examiner also stated this mass is not a residual of the 
inservice trauma.  

A VA examination was conducted in May 2003.  The veteran 
complained of a tingling sensation in both hands.  The 
veteran did not have any incapacitating symptoms within the 
past year.  Left hand examination noted no deformity, atrophy 
or sensory defect.  Hand grip strength was 5/5, bilaterally.  
The veteran was unable to touch the proximal palmar crease 
with his left index and long fingers by 3 centimeters.  
Regarding the left index and long fingers, metaphalangeal 
joint flexion was 70 degrees (normal is 90 degrees), 
extension was 0 degrees (normal is 0 degrees), proximal 
interphalangeal joint flexion was 90 degrees (normal was 100 
degrees), and distal interphalangeal joint flexion was 45 
degrees (normal is 90 degrees).  The diagnosis was status 
post fracture of the left index and long fingers with 
residual restriction of the small joints of the fingers; and 
thumb examination was normal.  

A VA examination was conducted in October 2005.  The examiner 
stated that the claims file was reviewed.  The veteran 
complained of persistent left hand pain, soreness, 
tenderness, and aching.  Physical examination of the left 
hand noted that the thumb had a congenital deformity.  
Examination of the left index and long fingers show no 
swelling, deformity, or pain.  The veteran had good 
dexterity, except he could only get the tip of his thumb to 
the tip of his little finger to within 1/2 inch.  The examiner 
noted that the veteran's left hand grip with attachment good, 
but a little diminished compared to the right hand.  It was 
also noted that the veteran had full and complete range of 
motion of the distal interphalangeal, proximal 
interphalangeal, and metaphalangeal joints of the left index 
and long fingers.  The examiner stated, according to the 
DeLuca elements, repetitive use caused increased aching, 
pain, soreness, tenderness, and fatiguability.  No change was 
noted on examination.  The examiner concluded that any 
comment on range of motion change would be speculative.  An 
X-ray examination of the left hand found minimal arthritis.  

The diagnosis was residual fracture, proximal phalanx, left 
index and long fingers; and congenital polydactyly, left 
thumb post operative.  The examiner stated that the veteran's 
left thumb condition was not related to his inservice crush 
injury either by causation or aggravation.  

III.  Service Connection Claim

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).  Under 38 
C.F.R. § 4.9, mere congenital or developmental defects, or 
supernumerary parts are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  

The veteran concedes that he was born with an extra thumb on 
his left hand which had to be surgically removed before 
service, and does not contend that the left thumb was injured 
in service.  However, he maintains that the congenital 
condition is not the cause of his current left thumb 
disability.  He does contend that the loss of function of the 
left hand caused by his service-connected disability caused 
him to overuse this left thumb resulting in disability and 
therefore, he is entitled to service connection on secondary 
basis.  

In this regard, the Board notes that, in a February 2002 VA 
progress note, the veteran's treating physician stated that, 
apparently, secondary to his inservice injury, the veteran 
was having increasing difficulty using his left hand which 
requires a normally functioning opposable thumb, and that use 
of the thumb in an alternative manner caused the veteran 
significant distress.

The evidence against the veteran's claim consists of medical 
records and the opinion of another VA physician.  Following a 
October 2005 VA examination, the examiner stated that the 
veteran's left thumb condition was congenital and that it was 
not related to his inservice crush injury either by causation 
or aggravation.  In addition, the examiner who conducted the 
July 2002 examination stated that a mass between the left 
thumb and index finger was not a residual of the inservice 
trauma.  The examiner who conducted the October 2005 VA 
examination stated that the claims file was reviewed.  The 
examiner who conducted the July 2002 VA examination 
accurately detailed the veteran's medical history since 
service.  

It is significant to point out that the opinion supporting 
the veteran's claim was not based on a review of the records.  
This factor in and of itself diminishes the probative value 
of that medical opinion.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997 (citing Sanden v. Derwinski, 2 Vet. App. 
97, 100 (1992) ("Board's task includes determining the 
credibility of evidence)).  It is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden, 2 Vet. App. 97. Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Thus, the Board places great weight on the opinions expressed 
by the VA physicians following the VA examinations in July 
2002 and October 2005.  This is appropriate since the 
opinions were rendered based on a review of the claims 
folder.  These opinions are of greater probative value than 
the veteran's statements made in support of his claim or the 
opinion by the VA physician that was not predicated on a 
review of the record.  Additionally, the Board finds that 
there is no competent medical evidence of record to the 
effect that any left thumb disability the veteran may have is 
proximately due to, the result of, or aggravated by his 
service-connected fracture of the 2nd and 3rd proximal phalanx 
of the left hand.  The medical evidence shows that his 
condition is congenital.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes the contentions of the veteran that his 
current left thumb disability was caused by having to 
compensate for his poorly functioning service-connected left 
index and long fingers.  However, he is not qualified to 
render a medical diagnosis or a medical opinion concerning 
the etiology of this condition.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Mercado-Martinez v. West, 
1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  So his  allegations, alone, have 
little to no probative value.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

IV.  Increased Rating Claim

The veteran argues that a higher rating is warranted for his 
service-connected residuals of a traumatic fracture of the 
2nd and 3rd proximal phalanx of the left hand.  He argues 
that he has pain on use, loss of strength, and a loss of 
range of motion.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The history of the veteran's left hand disability has 
been reviewed.  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Thus, the more recent 
medical records are the most relevant to the increased rating 
claim.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The rating criteria for disabilities of the fingers have 
changed.  The Board finds that as it pertains to the 
veteran's service-connected condition, neither criteria is 
more favorable than the other. 

With regard to the criteria in effect prior to August 26, 
2002, the Board notes that favorable ankylosis of the index 
and long finger warranted a 20 percent evaluation for both 
the dominant and nondominant hand.  38 C.F.R. § 4.71a, Code 
5223.  Unfavorable ankylosis of the index and middle finger 
warranted a 30 percent evaluation for the major hand.  38 
C.F.R. § 4.71a, Code 5219.

Ankylosis was considered to be favorable when the ankylosis 
did not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It was considered unfavorable when it precluded such motion.  
Extremely unfavorable ankylosis was to be rated analogous to 
amputation under the provisions of Diagnostic Code 5156.  
Ankylosis was considered to be extremely unfavorable when all 
the joints of the finger were in extension or in extreme 
flexion, or when there was rotation and angulation of the 
bones.  38 C.F.R. § 4.71a, Code 5226; note (3) preceding 
diagnostic code 5216; note (a) following Code 5219; and note 
following diagnostic code 5227.

The ratings for codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction was not considered disabling.  
Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers was to be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, the higher of the two grades 
was to be selected.  38 C.F.R.§ 4.71a.  The maximum rating 
for favorable ankylosis of the index and middle finger is 20 
percent.  Diagnostic Code 5223.  

Under the new rating criteria, favorable ankylosis of the 
index and long fingers warrants a 20 percent evaluation for 
both the dominant and nondominant hand.  38 C.F.R. § 4.71a, 
Code 5223 (2004).  Unfavorable ankylosis of the index and 
long fingers warrants a 30 percent evaluation for the major 
hand.  38 C.F.R. § 4.71a, Code 5219 (2005).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The criteria for a rating under amputation have not been met 
as both the metacarpophalangeal and proximal interphalangeal 
joints have not been shown to be ankylosed either in 
extension or extreme flexion, and there has been no 
demonstration of rotation or angulation of the bones.  38 
C.F.R. § 4.71a.  As noted by the range of motion measurements 
on VA examinations cited above the veteran's left index and 
long fingers have, at the least, the majority of their normal 
range of motion.  Obviously, such range of motion does not 
remotely approximate unfavorable ankylosis under either the 
old or new criteria.  

In this case, limitation of motion akin to unfavorable 
ankylosis is not present.  Therefore, a 30 percent evaluation 
under Diagnostic Code 5219 is not warranted.  Also, as the 
veteran is in receipt of the maximum disability rating 
available diagnostic code 5223, consideration of functional 
loss due to pain is not required.  Johnson v. Brown, 10 Vet. 
App. 80 (1997).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also 


Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

Service connection for a left thumb disability, to include on 
a secondary basis, is denied.

An increased rating for residuals of a traumatic fracture of 
the 2nd and 3rd proximal phalanx of the left (major) hand is 
denied...



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


